The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Section 116.332, RSMo, for sufficiency as to form of an initiative petition relating to a proposed law concerning the awareness of unidentified flying objects. A copy of the initiative petition that you submitted to this office on November 29, 1999, is attached for reference.
We conclude that the petition must be rejected as to form. The petition form prohibits the use of P.O. Boxes as the registered voting address for petition signers. This prohibition is not found in the statute. See § 116.040, RSMo. The registered voting address of some Missouri voters is a post office box. The statute does not authorize the circulation of a petition that some registered voters in Missouri could not sign. Further, the reverse side of the petition appears to contain improper ballot and fiscal note summaries. The law requires that these summaries be prepared by the Secretary of State and the State Auditor respectively.
Additionally, we note that the petition form contains many statutory variances. Specifically, it directs the affiant to include the address where he is registered to vote, omits the "village" option from the registered voting address line and excludes the "typed" option from the last column of the form.
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                       JEREMIAH W. (JAY) NIXON Attorney General
Enclosure